Opinion by
Mb. Justice McCollum,
The original bill was filed by the plaintiffs against the defendants therein, on March 4, 1893. On the 15th of the same month the plaintiffs applied for leave to amend their bill by making the receivers of the Philadelphia & Reading Railroad Company parties to the suit, and on May 9, 1893, the amendment as prayed for was allowed. On June 30, 1893, the defendants filed demurrers to the bill which were overruled on March 30, 1894, at which time the court directed the defendants to make answer to the bill within thirty days from that date. The answer was filed within the time prescribed, and on December 7, 1894, the plaintiffs joined issue on the matters alleged in it. The joinder was followed by evidence submitted by the litigants in support of their respective claims and by their requests for findings of fact and law. The evidence was closed on January 30, 1895, the case was argued on March 4, 1895, and the opinion of the court, together with the decree based thereon, was filed on June 26, 1895. The operation of the decree was suspended until July 27, 1895, to enable the litigants to file exceptions to it. The exceptions were filed within the time prescribed and the court upon a careful consideration dismissed them and directed the prothonotary to enter the decree of June 25, 1895 as its decree. All the parties to the suit appealed from the decree to this court where the questions involved in the bill and answer were duly considered and passed upon in a clear and comprehensive opinion by our Brother Dean. The result of the hearing had on the appeal was an affirmance of the decree entered by the court *40below. The grounds of the affirmance are fully and fairly stated in the opinion as appears in 177 Pa. 555-564. All matters material to the decision of the case appear in the opinion of the court below occupying twenty-nine pages extending from page 520 to page 549.
The above recital of the proceedings under the original bill is intended to direct attention to the matters included and considered in it. A reference to the opinion appearing in 177 Pa. 519, discloses all matters embraced and passed upon in the original bill together with the findings of fact and conclusions of law approved on appeal.
On February 14, 1898, the plaintiffs moved for leave to file additions, by way of supplement, to their bill. The motion was made sixteen months after the opinion and decree of the appellate court was filed. In an opinion filed by the learned court, below on May 8, 1898, the motion for leave to file additions to the bill was refused, and from the refusal to grant the leave prayed for the plaintiffs appealed to this court.
An examination of the proposed additions to the original bill and of the assignments based on excerpts from the opinion of the court below has satisfied us that no error was committed in the refusal of leave to file the additions by way of supplement to said bill. It is obvious that the additions proposed would, if allowed, have resulted in a review of matters included in the original bill, and that such a réview was under the circumstances plainly inadmissible. The cases cited by the plaintiffs do not, on inspection, sustain their contention. It may also be stated here that nothing appears in the opinion of this court in 177 Pa., hereinbefore referred to, which authorizes or sanctions it. The assignments of error are therefore overruled and the appeal is dismissed at the cost of the appellants.